325 F.2d 321
Robert E. HOOPER, Appellant,v.CHRYSLER MOTORS CORPORATION, Appellee.
No. 20315.
United States Court of Appeals Fifth Circuit.
Nov. 21, 1963, Rehearing Denied Jan. 9, 1964.

Albert Smith, Lubbock, Tex., for appellant.
Geo. W. McCleskey, Lubbock, Tex., Keith A. Jenkins, Detroit, Mich., David W. Kendall, Washington, D.C., and Nelson, McCleskey & Harriger, Lubbock, Tex., for appellee.
Before BROWN, WISDOM and BELL, Circuit Judges.
PER CURIAM.


1
Appellant's case was dismissed with prejudice by the District Court when he declined to go to trial after denial of his motion for continuance.  No abuse of discretion appears either with respect to the denial of the motion for continuance, or the dismissal.  Rule 41(b), F.R.Civ.P.; Joseph v. Norton Co., 2 Cir., 1959, 273 F.2d 65; and Girard Trust Co. v. Amsterdam, 5 Cir., 1942, 128 F.2d 376.


2
It follows that the judgment appealed from must be, and is affirmed.